[Cite as State ex rel. Cvijetinovic v. Warden, Belmont Corr. Inst., 2011-Ohio-5575.]
                             STATE OF OHIO, BELMONT COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE ex rel.                                            )
ALEKSANDAR CVIJETINOVIC,                                 )
                                                         )
        RELATOR,                                         )
                                                         )              CASE NO. 10-BE-23
V.                                                       )
                                                         )                  OPINION
WARDEN, BELMONT CORRECTIONAL                             )                   AND
INSTITUTION,                                             )              JUDGMENT ENTRY
                                                         )
        RESPONDENT.                                      )

CHARACTER OF PROCEEDINGS:                                Petition for Writ of Mandamus

JUDGMENT:                                                Dismissed

APPEARANCES:
For Relator                                              Aleksandar Cvijetinovic – pro-se
                                                         368-271
                                                         Southern Ohio Correctional Facility
                                                         P.O. Box 45699
                                                         Lucasville, Ohio 45699

For Respondent                                           Marianne Henmeter
                                                         Assistant Attorney General
                                                         Office of the Ohio Atty. General
                                                         150 E. Gay St., 16th Floor
                                                         Columbus, Ohio 43215




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite
                          -2-


Dated: October 25, 2011
[Cite as State ex rel. Cvijetinovic v. Warden, Belmont Corr. Inst., 2011-Ohio-5575.]
PER CURIAM.

                 {¶1}     Relator Aleksandar Cvijetinovic, proceeding pro se, has filed this
        original action asking for a writ of mandamus compelling respondent warden of
        the Belmont Correctional Institution to respond to his numerous requests for
        public records. He also seeks an award of statutory damages.
                 {¶2}     The warden has filed an answer and a motion for judgment on
        the pleadings. R.C. 2969.25 sets forth several procedural mandates that an
        inmate must comply with as a prerequisite for bringing a valid civil action
        complaint.       Cvijetinovic’s complaint includes an affidavit of indigency and
        seeks waiver of prepayment of the court’s filing fees.                         In the motion for
        judgment on the pleadings, the warden argues that Cvijetinovic failed to
        comply with R.C. 2969.25(C), which requires an affidavit of indigency to be
        filed in order to have prepayment of full filing fees waived. More specifically,
        the warden argues that Cvijetinovic failed to include a certified statement from
        the prison cashier setting forth the balance in his private account for each of
        the preceding six months, which is required under the statute.
                 {¶3}     This court has stated, “[t]he requirements of R.C. 2969.25 are
        mandatory.” State ex rel. Buoscio v. Evans, 7th Dist. No. 03 MA 43, 2004-
        Ohio-192, at ¶5, citing State ex rel. Zanders v. Ohio Parole Bd. (1998), 82
        Ohio St.3d 421, 422, 696 N.E.2d 594. Failure to comply is “a sufficient reason
        to deny the writ, deny indigency status, and assess costs against the
        petitioner.” State ex rel. Myrieckes v. Gallagher, 8th Dist. No. 93477, 2009-
        Ohio-3272, at ¶4, citing State ex rel. Palmer v. Collier, 108 Ohio St.3d 492,
        2006-Ohio-1507, 844 N.E.2d 842, at ¶5-7; see, also, State ex rel. Hunter v.
        Cuyahoga Cty. Court of Common Pleas (2000), 88 Ohio St.3d 176, 724
        N.E.2d 420.
                 {¶4}     In this instance, Cvijetinovic attached a statement which appears
        to be from the Southern Ohio Correctional Facility setting forth the balance in
        his private account for each of the preceding six months.                          However, the
        statement is not certified by the prison cashier as required by R.C. 2969.25(C).
        Consequently, Cvijetinovic fails to satisfy R.C. 2969.25(C) and his complaint is
                                                                            -2-


      dismissed. State ex rel. Ridenour v. Brunsman, 117 Ohio St.3d 260, 2008-
      Ohio-854, 883 N.E.2d 438 (affirming court of appeal’s dismissal of mandamus
      complaint because statement of inmate account was not certified by the prison
      cashier).
             {¶5}      Costs taxed against Cvijetinovic. Final order. Clerk to serve
      notice as provided by the Civil Rules.


Donofrio, J. concurs.
Vukovich, J. concurs.
Waite, P.J. concurs.